  Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 1 of 13 PageID #: 491




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------)(
GURSEWAK SINGH
                                        Plaintiff,

                        -against-

                                                                 EDNY 18 CV 5870
LINTECH ELECTRIC, INC.;
LINDEN J. TUDOR
                                        Defendants
---------------------------------------------------------------------)(



   MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO DISMISS



                                        JONATHAN SILVER, ESQ.
                                        Attorney for Plaintiff
                                        80-02 Kew Gardens Road
                                        Kew Gardens, New York 11415
                                        (718) 520 1010
                                        juanplata@aol.com
  Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 2 of 13 PageID #: 492




                           STATEMENT OF FACTS



             Plaintiff filed a wage claim now pending seeking payments for alleged unpaid

wages, unpaid minimum wages, unpaid overtime wages, unpaid prevailing wages, unpaid

supplemental benefits and other monies due plaintiff from defendants pursuant to the

provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA") and the New

York Labor Law§ 190, et seq. ("NYLL") and applicable contracts and agreements, plaintiff

having work at construction sites at various locations within New York City.

             Specifically, the plaintiff was employed by the defendants LINDEN TUDOR and

LINTECH ELECTRIC, INC. (LINTECH) from approximately late October/early November

2014 until middle of September 2018. He worked as an electrician. His locations of work

varied during that period of time. During the weekdays, Monday through Friday, plaintiff

worked at locations consisting of properties owned, managed, operated by the NEW YORK

CITY HOUSING AUTHORITY (NYCHA). He worked on Saturdays at NYCHA properties

twice each month and on the other Saturdays and on Sundays at various other locations that he

believes are not NYCHA properties. He generally worked starting at 8 AM and worked until

sometimes 6 PM and sometimes 7 PM. He was paid in cash on a monthly basis in the sum of

$700-$800.

             HOLLY TUDOR and LINDEN TUDOR, husband and wife, have continuously

lived at 109-70 133rd Street S Ozone Park New York for 30 years .. They purchased by it in

1988 with title as husband and wife. In 2003, for no apparent reason and for an unknown sum
  Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 3 of 13 PageID #: 493


which was not fair consideration or for no consideration at all, in 2003 the title to the marital

residence was transferred solely to the name of HOLLY TUDOR.

              On May 29, 1996 LINDEN TUDOR became the owner of commercial premises

located at 1609 Nostrand Avenue/3006 Tilden Avenue in Brooklyn New York.

For no apparent reason and for no reported consideration title to that property was transferred

to the names of HOLLY TUDOR and LINDEN TUDOR on March 6, 1998.

               On August 9, 2005 LINDEN TUDOR and HOLLY TUDOR and for no reported

consideration executed a deed transferring title to those commercial premises back to LINDEN

TUDOR.

              Some four months later, on December 20, 2005, the defendant LINDEN TUDOR

obtained a loan of $1,150,000.00 executing a note in that sum that was secured by a mortgage

on those commercial premises.

              On September 24, 2007 defendant LINDEN TUDOR executed a

deed transferring title to those commercial premises to defendant TUDOR ENTERPRISE

FAMILY LIMITED PARTNERSHIP.

              The consideration for that 2007 transfer was reported on transfer documents

signed by defendant LINDEN TUDOR to be $320,000.00. He also separately filed a

conflicting and different transfer document that reported the consideration was $108, 378.00.

              The 2007 transfer was described by defendant LINDEN TUDOR as "A sale

between related companies or partners in business." He executed documents in that September

2007 transfer as both transferor and transferee.
 Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 4 of 13 PageID #: 494


                Defendant LINDEN TUDOR is the sole owner and stockholder of LINTECH

ELECTRIC, INC. (LINTECH) which has been in business since 1995 providing electricians to

work at construction sites mostly at public work sites of the NEW YORK CITY HOUSING

AUTHORITY (NYCHA).

              Plaintiff worked as an electrician for them. He was not a member of any union

nor was he a licensed electrician. He was told by LINDEN TUDOR that he would get plaintiff

into the union if he continued to work for him.

              However, LINDEN TUDOR and LINTECH set the terms and conditions of

plaintiff's work including hours, wages and days and those terms and conditions were in

violation of statutes, rules and regulations applicable to his work as an electrician and the

prevailing wage rules that apply to his work as an electrician on public construction projects.

While he worked for LINDEN TUDOR and LINTECH, plaintiff should have receiving union

wages or prevailing wages for most of his work but was not paid at such rates and was

otherwise not paid what he should have been paid all as described in the pending lawsuit.

              LINDEN TUDOR and LINTECH have no records that demonstrate they actually

paid plaintiff a single check; have no records that they paid him the amounts of money they

reported on the W2 statements they paid to the plaintiff; do not have a single sign in sheet

signed by him.

                In discovery in the pending wage claim, and after various directives from the

Court, plaintiff was presented on April13, 2020 with a dropbox containing defendants'

reported records and documents including checks allegedly issued and paid to plaintiff (both

sides), sign in sheets plaintiff is claimed to have signed, certain banking statements and certain

wage reports.
  Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 5 of 13 PageID #: 495


              Plaintiff has examined the checks produced with initials on the reverse side and

the sign in sheets and states he never received any of those checks and that the initials on the

reverse side are not his markings; the sign in sheets produced were not signed by him.

              Of the approximately 60 checks provided, 51 checks are all marked with the same

Post date of 1/26/17; those 51 checks contain notations about what work week each covers;

check#2405 is for the week ending 112/16 ; check#2406 is for the week ending 12/19/15;

check #2419 is for the week ending 9/3/16.

              Those 51 checks cover work periods in 2015 and 2016.

              There are 6 checks numbered between 2419 and 2426 that are each with Post date

of 2/5/16 and 3 contain notations for work performed in 2015.

              There are two checks numbered 2419 in differing amounts, different notations

about the work week covered. The two checks look different from each other.

              The checks on their reverse side simply contain initials but no other markings and

nothing to indicate they were ever cashed or deposited.

              The Brooklyn commercial property has been used by LINDEN TUDOR and

LINTECH for business. Defendant LINDEN TUDOR at his first deposition (taken before the

records from the dropbox were provided) testified that the business occupies a room 10' by 20'

on the first floor that it shares with a bar known as HQ LOUNGE that has been there for 25

years.

              Defendants have moved to dismiss the two pending fraudulent conveyance

complaints under FRCP Rule 12(b)(6) alleging they fail to state a claim. The motion is dated

April 24, 2020. Amended complaints were filed by the plaintiff on May 13, 2020.
  Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 6 of 13 PageID #: 496


                             FRAUDULENT CONVEYANCES

              As numerous courts have noted, an intent to defraud a creditor through transfer of

a property is difficult to prove. Most parties will never admit to any unfavorable inference from

their real property transactions.

              Faced with denunciations from alleged perpetrators, the New York courts have

sought out "badges of fraud," which are circumstances that accompany fraudulent transfers so

"commonly that their presence gives rise to an inference of intent." Ohana v Leyy, 2015 N.Y.

Misc. LEXIS 1834, 2015 NY Slip Op 30877 (Sup. Ct. Kings Cty. 2015); 5706 Fifth Ave., LLC

v. Louzieh, 108 A.D.3d 589, 590, 969 N.Y.S.2d 141 (2nd Dept. 2013); see also Dempster v

Overview Equities, 4AD3d 495, 498, 773 N.Y.S.2d 71 (2nd Dept. 2004).

              The "badges of fraud" from which fraudulent intent may be inferred include:

                      (1) a close relationship between the parties to the transaction;

                      (2) secrecy and haste in making the transfer;

(3) the inadequacy of consideration;

                      (4) the transferor's knowledge of the creditor's claim, or a claim so likely to

arise as to be certain, and the transferor's inability to pay it; and,

                      (5) the retention of control of property by the transferor after the

conveyance.

See Matter of Steinberg v Levine, 6 AD3d 620, 621, 774 N.Y.S.2d 810 (2nd Dept. 2004);

Dempster v Overview Equities , 4 AD3d at 498; Board of Mgrs. of 14 Hope St. Condominium

v Hope St. Partners, LLC, 40 Mise 40 Misc. 3d 1215[A], 975 NYS2d 708, 2013 NY Slip Op

51201[U] (Sup Ct, Kings Cty. 2013).
  Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 7 of 13 PageID #: 497


              The Second Circuit has identified other examples of "badges," including

                     "the financial condition of the party sought to be charged both before and

after the transaction in question,

                     the existence or cumulative effect of a pattern or series of transactions or

course of conduct after incurring of debt, onset of financial difficulties, or pendency or threat of

suits by creditors," and

                     "the general chronology of events and transactions under inquiry."

Salomon v. Kaiser, 722 F2d 1574, 1582- 83 (2nd Cir. 1983); Chapin Home for the Aging v.

McKimm, 2014 U.S. Dist. LEXIS 132545( EDNY 2014).

              Plaintiff need not establish all of the badges of fraud to give rise to an inference

of intent, nor are all the badges necessarily relevant in every case. Chapin Home for the Aging

v. McKimm, 2014 U.S. Dist. LEXIS 132545, supra. See also MFS/Sun Life Trust-High Yield

Series v. VanDusen Airport Servs., Co., 910 FSupp 913, 935 (SDNY 1995) ("depending on the

context, badges of fraud will vary in significance, through the presence of multiple indicia will

increase the strength of the inference"); Sharp Int'l Corp v. State Street Bank and Trust Co. (In

re Sharp Int'l Corp), 302 B.R. 760, 784 (Bankr. EDNY. 2003) [**12], affd, 403 F3d 43 (2nd

Cir. 2005) ("Although the presence of any particular badge of fraud is by no means a

prerequisite to a finding of actual intent to defraud, the badges of fraud appropriately focus the

inquiry on the circumstances that suggest a conveyance was made with fraudulent intent, viz.

with the purpose of placing a debtor's assets out of the reach of creditors.").

              Intra-spousal transfers are not immune to the reach of the Debtor/Creditor Law

which has been used to upend transfers between spouses and family members, if designed to

avoid creditors. See Hohenrath v Wallach, 37 AD2d 248, 323 N.Y.S.2d 560 (2nd Dept. 1971);
  Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 8 of 13 PageID #: 498



Geltzer v. Borriello (In re Borriello). 329 B.R. 367 (Bk. EDNY 2005) (husband's transfer of

one-half interest in the marital residence to his wife could be invalidated and the trustee could

claim that value of the transfer from the wife); United States v. Carlin, 948 F Supp 271 (SDNY

1996); William J. Jenack Estate Appraisers and Auctioneers, Inc. v Rabizadeh, 131 AD3d 960,

16 N.Y.S.3d 581 (2nd Dept. 2015) (complaint stated cause of action [*18] when husband, faced

with a judgment against him, transferred his mterest in the marital residence to his wife); 5706

Fifth Ave .. LLC v. Louajeh, 108 AD3d 589, 590, 969 N.Y.S.2d 141 (2nd Dept. 2013) ("badges

of fraud" used to void a transfer between husband and wife). The ease and speed of transfer and

other factors have heightened scrutiny by courts over these intra-family transfers without

reasonable or fair consideration.

              In the context of transfers among family members, "family affection...does not

constitute fair consideration' for purposes of Debtor and Creditor Law." St. Teresa's Nursing

Home v. Vuksanovich, 268 AD2d 421, 422, 702 N.Y.S.2d 92 (2nd Dept. 2000); Leonard

Nursing Horne. Inc. v. Kay, 2003 NY Slip Op 50623[U], 2003 NY Misc. LEXIS 201 (Sup. Ct.

Saratoga Cty. 2003)

              No doubt discovery may reveal further and more facts to support plaintiff's

claims.

              LINDEN TUDOR for no consideration gave title away to the Ozone Park marital

home shared with his wife HOLLY TUDOR for 30 or so years and has continued to live there

with her during the period 1995 to present during which be bas conducted business as

LINTECH. He no longer owns it and lives in it just as be bas done for 30 years.
  Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 9 of 13 PageID #: 499



             As to the Brooklyn commercial property on Tilden Avenue, he bought it in his

own name, then added the name of his wife, then it went into the wife's name alone and then it

went back to his name and then he used it to obtain a loan of $1,150,000.00 and then he

transferred title to TUDOR ENTERPRISE FAMILY LIMITED PARTNERSHIP. As of now it is

not in his name, who knows what interest he may have in it now or who else has an interest.

              In the meanllme, he sits in his 10' by 20" room conducting business as

LINTECH.

              As to the "badges of fraud, the transfer documents on file evidence that no

consideration was some of his transfers of title, he continues to sit in his home and in his 10' by

20' office at the commercial building sharing the floor for the last 25 years with the HQ

OUNGE,a bar.

              He gave away to his wife his interests in the properties with whom he has a "close

relationship" and for reasons we can only guess at, even giving it away then taking it back as if

by whim.

              At least 3 of of the 5 "badges" undisputably exist. The record also establishes his

questionable pattern or course of conduct as well as the unexplained and seeming

unexplainable chronology of events.

              Discovery will no doubt reveal further information but, as of now, the apparent

"badges" exist and are a substantial basis for the motion to be denied and for the parties to be

directed to proceed with discovery.

                     DEBTOR AND CREDITOR LAW SECTION 276

              Plaintiff's claim pursuant to Section 276 of the New York Debtor and Creditor

Law alleging actual intent to hinder, delay or defraud present and future creditors was timely
 Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 10 of 13 PageID #: 500


commenced within two years from the date when the fraud was or should have been

discovered, whichever is longer. Dowlings v. Homestead Creditors 88 AD 3d 1226 ; CPLR

Section 213 [8]CPLR 203 [g]; Citicorp Trust Bank, FSB v Makkas, 67 AD3d at 953-

954; Ehrler v Cataffo. 42 AD.ju dl -+L3).

              Plainfff filed this claim after he stopped working in Fall of 2018. He had no

reason to make inquiry about what fraudulent conveyances defendants may have engaged in

before then. Once plaintiff engaged an arromey and the wage claim lawsuit was filed and

defendant could not produce credible records as to plaintiffs employment, and the property

records obtained established "'badges" of fraud then and only then did it became apparent that a

cause of action under Section 276 existed.

              There are very material issues of fact as to when plaintiff learned or, in the

exercise of reasonable diligence, should have learned of the alleged fraud. Debtor and Creditor

Law § 276 ; See CPLR 203 [g]; Citicorp Trust Bank FSB v Makkas, 67 AD3d at 953-

954; Ehrler v Cataffo, 42 AD 3d at 425; Miller v Polow, 14 AD 3d 368, 368, 787 NYS2d 319

2005).

              The actions were timely filed.

                     MOTION TO DISMISS UNDER RULE 12(b)(6)

              In a FRCP Rule 12(6) motion to dismiss the allegations of the complaint are to be

taken as true. Walker Process Equipment, Inc. v. Food Machinery & Chemical Corp., 382 U.S.

172, 174-75, 86 S. Ct. 347, 348, 15 L. Ed. 2d 247, 249 and n. 4 (1965); see also Scheuer v.

Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683, 1686, 40 L. Ed. 2d 90, 96 (1974); 2A Moore's

Federal Practice P 12.08. Construing the allegations favorably toward the pleader, a complaint

will not be dismissed unless no interpretation of the facts would entitle plaintiff to relief. See ~
 Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 11 of 13 PageID #: 501


Wright & Miller, Federal Practice & Procedure § 1356. The established standard for judging

the sufficiency of a complaint is as follows:

                     "In appraising the sufficiency of the complaint we follow, of course, the

                     accepteo rule that a complaint should not be dismissed for failure to state a

                     claim unless it appears beyond doubt that the plaintiff can prove no set of

                     facts in support of his claim which would entitle him to relief."

Conley v. Gibson, 355 U.S. 41, 45-6, 78 S. Ct. 99, 102, 2 L. Ed. 2d 80, 84 (1957). See also

Clay v. Martin, 509 F.2d 109, 112 (2d Cir. 1975); Byram River v. Village of Port Chester, New

York. 394 F. Supp. 618, 628-29 (S.D.N.Y.1975); Owens v. Housing Authority of City of

Stamford. 394 F. Supp. 1267, 1270 (D. Conn.1975).

              FRCP Rule 1 states that the federal rules "shall be construed to secure the just,

speedy, and inexpensive determination of every action." Rule 8(f) continues to instruct that "all

pleadings shall be so construed as to do substantial justice." The principle of liberal

construction of pleadings embodies the Federal Rules' fundamental design to preserve the

substance of an action from failing because of irregularities and peccadilloes in form. 2A

Moore's Federal Practice P 12.08 at 2274; P 8.34. See A. T. Brad & Co. v. Perlow, 375 F.2d

393, 398 (2d Cir. 1967). The Supreme Court has reiterated this principle:

                     "The Federal Rules reject the approach that pleading is a game of

                     skill in which one misstep by counsel may be decisive to the outcome and

                     accept the principle that the purpose of pleading is to facilitate a proper

                     decision on the merits."

citing Maty v. Grasselli Chemical Co., 303 U.S. 197, 58 S. Ct. 507, 82 L. Ed. 745 (1938).

Conley v. Gibson, supra, 355 U.S. at 48, 78 S. Ct. at 103, 2 L. Ed. 2d at 86
 Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 12 of 13 PageID #: 502




              The amended pleadings clearly set forth more than sufficient factual allegations

(supported by document and records) to establish grounds for plaintiff's claims to move

forward to discovery and then trial based on what else is learned before then.

            CONSIDERATION OF MATTERS OUTSIDE THE PLEADINGS

              If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for summary

judgment under Rule 56. All parties must be given a reasonable opportunity to present all the

material that is pertinent to the motion.

                             AMENDED PLEADINGS

              After defendant served their motion to dismiss under FRCP 12(b)(6) the plaintiff

filed amended pleadings on May 13, 2020, within 21 days of the date of that motion and those

amended pleadings are therefore timely filed under FRCP Rule 15. Specifically, Rule 15 (a) (1)

(B) directs that such amended pleadings can be made as a matter of course.

              Assuming arguendo that the amended pleadings were not filed timely, as a matter

of course, still the " ...Court should freely give leave when justice so requires," as it is "within

the sound discretion of the district court to grant or deny leave to amend." Even when a motion

to dismiss is granted, '"(i]t is the usual practice to allow leave to replead." Tannerite Sports.

LLC v. NBCUniversal Media LLC, 135 F. Supp. 3d 219

              If the Court does not consider the amended pleadings or does not consider the

amended pleadings to have been filed as a matter of course under Rule 15 then it is respectfully

requested that the Court grant leave to amend andJor leave to replead as the case may be.
  Case 1:18-cv-05780-FB-SMG Document 76 Filed 05/29/20 Page 13 of 13 PageID #: 503




                       DEFENDANTS ' RECORDS PRODUCED SO FAR

              The documents already produced by defendants are mcredlble. S1 Checks tor

work done in 2015 and 2016 are all with Post Date of 1/26/17. They are not even in order of the

weeks of work that they allegedly report. Some checks are with the same numbers but in

differing amounts etc. Such records do not establ1sh that defendants have conducted their

relationship with plaintiff as an employee in any reasonable fashion and they have seemingly

presented records that are illogical, internally inconsistent and just plain unbelievable.

                             FURTHER DISCOVERY

              No doubt there is more to uncover and that is another reason why the Court

should not consider dismissal until such time as defendants can be deposed.

                                CONCLUSION

              1 he   monon w d!snnss should be denied) plaintiffs amended pleadings should be

considered, to the extent necessary plaintiff should be granted leave to amend and/or replead to

reflect what is alleged in those amended pleadings, discovery should go fo

Dated: May 15, 2020



                                                   ONATHAN SILVER ESQ (7924)
                                                  Attorney for Plaintiff
                                                  80-02 Kew Gardens Road, Suite 316
                                                  Kew CaiJcns, New York 11415
                                                  (718) 520-1010
